Citation Nr: 0711326	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for depressive 
disorder.  

3.  Entitlement to an increased rating for low back syndrome, 
evaluated 40 percent disabling.  

4.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
April 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision of April 2004, the RO denied service connection for 
a bilateral knee disorder and increased the evaluation of the 
veteran's low back disability to 30 percent, effective 
December 12, 2003.  In a decision of August 2004, the RO 
denied entitlement to a TDIU.

In a decision issued in January 2005, the RO assigned a 40 
percent evaluation for the veteran's low back disorder, 
effective December 12, 2003.  The RO issued a decision in May 
2005 denying service connection for depression.

A hearing was held at the RO in February 2007 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The veteran's case was advanced on the Board's docket, 
pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a bilateral knee 
disorder that is attributable to the veteran's military 
service.

2.  There is evidence of a link between the service-connected 
low back disorder and the development of the veteran's 
depressive disorder.  

3.  Low back syndrome does not result in unfavorable 
ankylosis of the entire thoracolumbar spine, nor does 
intervertebral disc syndrome (IVDS) produce incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Depressive disorder is proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).

3.  A rating higher than 40 percent for low back syndrome is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in January 2004, February 2004, March 
2005 and November 2005, VA satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate the claims 
decided herein; the information and evidence that VA would 
seek to provide; and the information and evidence that the 
veteran was expected to provide.  The February 2006 VCAA 
letter with respect to the claim of service connection for a 
bilateral knee disorder instructed the veteran to submit any 
evidence in his possession that pertained to that claim.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim of service connection for 
depressive disorder.  Given the favorable outcome, no 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As such, 
the Board is satisfied that VA has complied with both the 
notification and duty to assist requirements to the extent 
necessary to reopen the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim with respect to an increased 
rating for low back syndrome.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's January 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  

During the course of this appeal, the veteran was afforded VA 
examinations with respect to his psychiatric and low back 
disability claims.  The Board's grant of service connection 
for depressive disorder constitutes a complete allowance of 
that claim.  Thus, VA has no further duty as to this claim.

As to his low back claim, during the February 2007 hearing 
the veteran testified that this disability had worsened since 
the most recent VA examination, which would ordinarily 
require VA to afford him another VA examination to determine 
the current nature and severity of his low back disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Here, 
however, because the veteran is already receiving the maximum 
schedular evaluation for limitation of motion, in the absence 
of evidence of ankylosis or incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician, neither of which he reports, he is already 
receiving the maximum schedular rating available for this 
disability.  As such, a remand to afford him a 
contemporaneous VA examination is not necessary.  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his bilateral knee 
disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, despite reporting that he had knee problems, no 
examiner has diagnosed him as having a knee disability.  
Because there is no evidence that the veteran has a knee 
condition, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Thus, VA is not required to afford him a medical 
examination and/or obtain a medical opinion.  

Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010.

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeal for Veterans Claims (Court) held that in 
evaluating a service-connected musculoskeletal disability 
that is at least partly rated on the basis of range of 
motion, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 (2006) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, too, 38 C.F.R. 
§ 4.59 (2006).

Analysis

Service Connection for a Bilateral Knee Disorder

The veteran contends that a bilateral knee disorder resulted 
from the performing physical training and from playing 
football.  He maintains that arthroscopic surgery was 
performed on both knees while he was in service. 

Service medical records make no reference to injuries or 
defects of either knee.  As well, there were no documented 
complaints, findings or treatment with respect to either 
knee, including knee surgery, during service.  At the April 
1986 examination for separation from service, the veteran 
denied "trick" or locked knees, and the lower extremities 
were evaluated as normal.  

Reports from Memorial Hospital indicate a complaint of 
bilateral knee pain in September 2003.  X-rays of the knees 
showed no skeletal or soft tissue abnormalities were 
apparent.  

The veteran was examined by a private physician in June 2005.  
It was found that the knee joints were "near" normal.  The 
examiner did not identify any pathology of either knee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that subjective complaints of pain, without 
a diagnosed or underlying malady or condition, does not 
constitute a disability for purposes of VA compensation.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), rev'd 
on other grounds, 259 F.3d 1356, 1361 (Fed.Cir. 2001).  
Although the veteran reports bilateral knee pain that he 
implicitly attributes to an underlying knee disorder, there 
is no medical evidence that he now has any pathology 
involving either knee, let alone a current knee disorder that 
is attributable to an event or occurrence of military 
service.  Although he has continued to report these symptoms, 
examiners have declined to diagnose a knee condition.

For these reasons, the claim of service connection for a 
bilateral knee disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for Depressive Disorder

The veteran contends that he developed depression in service.  
Alternatively, he maintains he became depressed secondary to 
the pain from his service-connected low back disorder.

Service medical records are negative for complaints, findings 
or treatment of psychiatric defects.  At the April 1986 
examination for separation from service, the veteran denied 
nervous trouble of any sort; he was evaluated as 
psychiatrically normal.  

The veteran presented at a VA clinic in January 2001, 
complaining of fear of dying, falling apart, unhappiness and 
poor sleep.  It was found that his affect was flat; mood was 
depressed.  The impression was depression.  The veteran's 
complaints of depression were subsequently noted by VA 
clinicians and by a private examiner.  

A VA psychiatric examination was performed in January 2006.  
The examiner reported claims file review.  The diagnosis was 
major depressive disorder, single episode.  The examiner 
commented that the major stressor associated with the 
veteran's depression was the suicide of his brother.  He 
indicated that the veteran's service-connected back condition 
was a minor stressor, among other health problems, 
contributing to depression.  

A VA mental health clinician, who examined the veteran and 
reviewed the record, identified the service-connected low 
back disorder as a stressor, albeit a minor stressor, in the 
veteran's depression.  That examiner's opinion implicates the 
service-connected low back disorder, even if only to a minor 
degree, in the etiology of the veteran's depression.  That 
opinion is uncontroverted by any other medical evidence of 
record to the contrary.  With resolution of benefit of the 
doubt in the appellant's favor, the Board determines that 
secondary service connection for depressive disorder is 
warranted.  38 C.F.R. § 3.102; See Alemany, supra.


Increased Rating for Low Back Syndrome

Service connection for a low back disorder was granted and a 
10 percent evaluation was assigned, effective April 1986.  
The currently assigned 40 percent evaluation for low back 
syndrome became effective on December 12, 2003, the date of 
receipt of the veteran's claim.  

VA examinations were performed in August 1988 and September 
1988.  The diagnosis was chronic lumbar strain with mild 
degenerative arthritis.  

X-ray examination of the veteran's lumbosacral spine was 
performed at a private medical facility in September 2003.  
The impression was bilateral L5-S1 facet degenerative joint 
disease, as well as ventral and dorsal spondylosis adjacent 
to the disc.  

On VA orthopedic examination in January 2004, range of motion 
of the lumbar spine was as follows:  30 degrees flexion, 20 
degrees extension, and 15 degrees left and right lateral 
bending.  The veteran had pain on range of motion testing.  
No visible lumbar muscle spasm was elicited.  On neurological 
inspection, the veteran had 5/5 strength in the right lower 
extremity.  The left foot and ankle dorsiflexors were 5/5, 
but plantar flexors were 4/5, with complaints of pain on 
testing.  Reflexes were 2+ at the knees and 1+ at the ankles.  
Sensation was intact in the lower extremities.  On straight 
leg raising, he had complaints of low back pain with 
elevation of either leg.  No radicular pain was noted.  The 
examiner referred to a CT scan of the veteran's lumbar spine 
in December 2003 that showed minimal narrowing of the neural 
foramen at different levels and minimal spinal stenosis.  

The physician remarked that, on examination, there was no 
additional limitation of the range of lumbar motion noted 
because of pain.  The veteran described flare-ups of low back 
pain when, reportedly, during the past year, his doctor had 
told him to lie in bed and rest.  He indicated one to two 
episodes of flare-ups of low back pain per week.  At times, 
he might go as long as a month without a real flare-up.  At 
other times, he might have severe low back pain that might 
last up to a month.  The examiner observed that, during such 
flare-ups, the veteran would obviously have further 
limitation of function; however, he added that it was not 
feasible to express this in terms of additional range of 
motion loss with any degree of medical certainty.  

An MRI of the veteran's lumbar spine was performed by VA in 
July 2004.  The impression was degenerative disc disease at 
the L5-S1 level with broad based left posterior lateral disc 
protrusion.  There was apparent resultant neural foraminal 
stenosis at this level, more pronounced on the left side.  

The veteran presented at a private medical facility in August 
2004.  It was reported that an MRI showed lumbar disc 
protrusion.  A consultation with a pain clinic was 
recommended.  

VA clinical records disclose that the veteran was referred 
for physical therapy in July 2005 to treat symptoms of lumbar 
disc disease.  It was reported that the veteran walked with a 
rather shuffling gait, yet he walked independently without a 
cane or other assistive device.  

A VA orthopedic examination was performed in January 2006.  
The veteran reported having constant low back pain.  He 
indicated flare-ups of low back pain three to four times per 
week.  When the veteran was asked about incapacitating 
episodes of low back pain that required going to the 
emergency room or taking bed rest, he remarked that, about 
four to five months before, he had gone to an emergency room 
of a private medical facility because of increased low back 
pain.  He indicated he had been given some pills and a TENS 
unit.  The veteran denied unsteady gait, a history of 
falling, or lower extremity weakness.  He reported numbness 
and burning in the feet, but the examiner observed that this 
was more associated with the veteran's diabetes.  

On clinical inspection, no muscle atrophy was detected.  Deep 
tendon reflexes were graded as 0 in lower extremities.  Tone 
was normal.  Sensation to pin prick testing was sluggish, but 
the responses elicited did not fit any dermatomal pattern.  
Vibration sense was intact.  Range of motion of the lumbar 
spine was as follows:  10 degrees forward flexion, 10 degrees 
extension, right and left lateral flexion 10 degrees, and 
rotation 5-10 degrees.  The veteran complained of low back 
pain and was reluctant to move the low back.  It was found 
that there was no additional limitation of motion with 
repetitive use.  

The record establishes that the veteran's low back disorder 
stems from trauma to the low back during service sustained 
while playing football.  Post-service medical evidence shows 
that the veteran now has arthritic changes involving the 
lumbosacral spine, along with chronic lumbar strain.  
Traumatic arthritis of the lumbar spine is rated on the basis 
of degenerative arthritis under Diagnostic Codes 5010-5003-
5242.  Degenerative arthritis, in turn, is rated according to 
the general rating formula for spinal disorders.  Lumbosacral 
strain is also rated according to the general rating formula 
for spinal disorders under Diagnostic Code 5237.  

The medical evidence demonstrates that the veteran has 
extensive limitation of motion of the lumbar spine.  However, 
in order to be entitled to a rating higher than 40 percent 
for lumbar spine arthritis or lumbosacral strain, there must 
be objective of evidence of unfavorable ankylosis, i.e., bony 
fixation, of the entire thoracolumbar spine.  This has not 
been demonstrated.  

The medical evidence demonstrates that the veteran has 
degenerative changes involving disc spaces of the lumbosacral 
spine, indicative of the presence of IVDS.  Like lumbar spine 
degenerative arthritis and lumbosacral strain, IVDS involving 
the lumbar spine is rated according to the general rating 
formula for spinal disorders.  In order to be entitled to a 
rating higher than 40 percent for IVDS involving the lumbar 
spine, there must be objective evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  As previously 
mentioned, this has not been demonstrated.  

As well, in order to be entitled to a rating higher than the 
currently assigned 40 percent for IVDS under the general 
rating formula for spinal disorders, based on incapacitating 
episodes, there must be a pattern of incapacitating episodes 
having a total duration of at least 6 weeks during a past 12-
month period.  The medical evidence does not substantiate 
such a pattern of incapacitating episodes of IVDS, as defined 
at Diagnostic Code 5243.  

Statements from the veteran indicate that he experiences a 
great deal of low back pain that limits function.  In fact, 
the January 2006 VA examiner remarked that the veteran's low 
back syndrome resulted in limitations with regard to lifting, 
prolonged standing, walking, bending, and pushing, or with 
any type of exertion.  The examiner went on to state that 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resort to 
speculation.  Significantly, however, at the examination, the 
examiner found no additional range of motion loss due to 
repetitive use or flare-ups.  

In any event, the United States Court of Appeals for Veterans 
Claims has held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran 
is currently in receipt of the maximum evaluation possible 
for limitation of the range of motion of the lumbar spine 
under criteria in the general formula for rating spinal 
disorders.  In all, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In determining that a schedular rating higher than 40 percent 
for the veteran's low back disorder is not warranted, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
For the reasons stated, the preponderance of the evidence is 
against the claim, and thus the doctrine does not apply.  See 
Alemany, 9 Vet. App. at 519.

In addition, the Board finds that the schedular criteria are 
not inadequate to evaluate the disability so as to warrant 
assignment of a higher evaluation on an extraschedular basis.  
There is no showing that his low back disability has resulted 
in marked interference with employment beyond that 
contemplated in the above rating.  There is also no 
indication that the disability has necessitated frequent, let 
alone any periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for depressive disorder is granted.  

An increased rating above 40 percent for low back syndrome is 
denied.  

REMAND

In view of this Board decision granting service connection 
for depressive disorder, the RO must assign an evaluation for 
this condition.  The Board notes that the evaluation to be 
assigned for the veteran's now service-connected depressive 
disorder may well impact on his TDIU claim because if a 
single or combined 100 schedular evaluation resulted from the 
combined schedular evaluation for his low back and 
psychiatric disabilities, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); see 
also VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  Thus, a 
Board decision on the veteran's TDIU at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further, given the state of the record, the Board concludes 
that the veteran must be afforded a contemporaneous VA 
psychiatric examination that addresses both his current 
degree of impairment, including the impact of the condition 
on his employability.  See 38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  Under the VCAA, VA 
must also obtain a competent medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a 
letter setting forth the elements necessary 
to substantiate a TDIU claim, together with 
the respective responsibilities of VA and 
the veteran in associating evidence 
relevant to this claim.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims files should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an explanation 
of what the score means.  Thereafter, the 
examiner must opine as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that the 
veteran's service-connected psychiatric and 
low back disabilities, either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should be 
set forth in a legible report.

3.  Readjudicate the issue of TDIU after 
assigning an evaluation for depressive 
disorder.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


